Citation Nr: 0121681	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  00-22 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active air service from December 1954 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
PTSD.  

At a personal hearing before the undersigned Member of the 
Board at the RO in April 2001, the veteran submitted 
additional evidence with a waiver of RO review in accordance 
with 38 C.F.R. § 20.1304 (2000).  The veteran was also 
advised that the record would be held for 60 days so that he 
could submit an additional statement.  No additional material 
was received at the Board following the April 2001 hearing.  
A July 2001 report of contact with the RO also reflects that 
no additional material was submitted to the RO.  
Nevertheless, for the reasons explained below, the Board has 
determined that a remand is necessary.  


REMAND

As a preliminary matter, effective November 9, 2000, the 
Veterans Claims Assistance Act of 2000, was signed into law.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  This 
law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  As a 
result of this change, the Board has concluded that the case 
should be remanded to the RO for compliance with the notice 
and duty to assist provisions contained in the new law, as 
well as additional development.  Furthermore, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision on the matter at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

To establish service connection for PTSD, the veteran must 
submit medical evidence of a current disability, lay evidence 
(presumed to be credible at this stage of the claim) of an 
in-service stressor, and medical evidence of a nexus between 
service and the current PTSD disability.  Cohen v. Brown, 10 
Vet. App. 128 (1997).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  

The evidence does not reflect, and the veteran has not 
asserted, that he engaged in combat with the enemy.  He has 
asserted that he has PTSD as a result of his duties involving 
nuclear weapons training and exposure to training films which 
showed the effects of nuclear bombs.  In April 2001, the 
veteran submitted a statement listing his stressors, which 
included seeing training films on the effects of atomic bombs 
and his duties working with atomic bombs.  His DD Form 214 
documents that he completed a course for Nuclear Specialists 
at Lowry Air Force Base in Colorado from April 1955 to August 
1955.  While this documentation supports his contention in 
regard to training, the Board finds that an attempt to obtain 
additional information related to the veteran's actual duties 
should be made with the United States Armed Services Center 
for Research of Unit Records (USASCRUR).  

In addition, the veteran has not been afforded a VA 
psychiatric examination.  The evidence currently of record 
includes a private evaluation from a Ph.D. which concludes 
that the veteran should be provided further assessment, 
including psychological testing, to determine if he has PTSD.  
There is no indication that the veteran underwent any 
psychological testing.  Two other assessments, one by a 
licensed clinical social worker and another by a medical 
doctor have concluded that the veteran has PTSD due to his 
military service.  However, these assessments were based on 
the veteran's statements alone and not a review of the 
complete record.  The veteran also reported being examined by 
the VA in the 1970's.  Some VA records are contained in the 
veteran's claims file, but it is not clear if they are 
complete.  The Board finds that further development including 
a VA psychiatric examination is necessary.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers, VA and non VA, who have 
treated him for psychiatric problems 
including PTSD.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.  All 
relevant VA treatment records and 
examination reports, which are not 
already in the file, should be obtained 
and associated with the claims folder.  

4.  The RO should review the file and 
prepare a summary of the veteran's 
claimed stressors.  The veteran's April 
2001 statement of stressors is noted.  
This summary, together with a copy of the 
veteran's DD Form 214, should be sent to 
the USASCRUR, 7798 Cissna Road, 
Springfield, Virginia 22150.  The 
USASCRUR should be requested to provide 
any additional information that might 
corroborate the veteran's recitation of 
his duties as well as any training films 
to which he may have been exposed.  If 
the USASCRUR advises the RO that the 
requested information must be obtained 
through other organizations or offices, 
the RO should follow-up with any 
additional source as advised.  

5.  If the RO is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA is unable to 
obtain, the efforts taken by the 
Secretary to obtain those records, and 
any further action to be taken by VA with 
respect to the claim.  

6.  Upon completion of the above, the RO 
should determine what stressor(s) are 
verified by the record.  The RO should 
then specify those stressors for the 
record and schedule the veteran for a VA 
psychiatric examination in order to 
determine, after a review of all 
pertinent evidence and evaluation of the 
veteran, whether he currently meets the 
diagnostic criteria for PTSD.  In 
determining whether or not the veteran 
has PTSD due to an inservice stressor, 
the examiner is hereby notified that only 
the verified history detailed in the 
reports provided by ESG and/or RO may be 
relied upon.  The claims folder, along 
with any additional evidence requested 
above, should be provided to the examiner 
for review.  The examination report 
should reflect review of pertinent 
material in the claims folder and include 
the complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  If the veteran is found to 
have PTSD, the examiner should express an 
opinion as to whether it is as likely as 
not that the PTSD is related to a 
verified stressor(s) from his military 
service. 

7.  When the above development has been 
completed, the RO should review the 
record and readjudicate the claim for 
entitlement to service connection for 
PTSD.  If the determination remains 
adverse, the veteran should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, and given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


